Title: Patrick Gibson to Thomas Jefferson, 27 February 1812
From: Gibson, Patrick
To: Jefferson, Thomas


          
                  Sir 
                   
                     Richmond 
                     27th February 1812—
           
		    I received your favor of the 24th and shall attend to your instructions relative to your old Albemarle crop, I expected to have given you the requisite information for this mail, but find the hands at Shockoe so much engaged, that it cannot be open’d until the last of the week—fine Tobaccos sell very readily at from 7 to 9$ at this last price mr Bruce sold his crop; at the same time Tobo of tolerably good quality can with difficulty be disposed of at 4 & 5$—
		  
			 Our
			 flour market is at this time very dull, several sales have been made at 9⅜
                  $ there is however so little to be expected down the river and our millers have so small a stock on hand, that I think there is a probability of its reviving—
           The Wine, Almonds & 2 boxes are received from Alexandria and shall be sent up by Johnson with the molasses & corks, and likewise ten bushels burnet seed the 10lbs of bar tin was sent by mr Johnson the 12th Inst, Adam’s ploughs have arrived but he has received none smaller than No 4 (the smallest size is No 1) be pleased to inform me whether the No 4 will answer—The nail rod &c has not yet arrived I
			 cannot account for the delay as the bill of Loading is dated the 19th Decemr—You
			 will receive inclosed 100$ in ten dollar notes.—
          Accept my sincere thanks for your kind expressions of sympathy and condolance, altho’ vain and ineffectual in restoring me to happiness, they are yet received with the deepest sensibility, and impart no small degree of alleviation in this severest of trials.—I pray you Sir freely to command my services, whenever they can be useful to you—I am with great respect & esteem—
          Your Obt Servt
                  Patrick Gibson
        